                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
WILLIAM COLEMAN,                          :
                                          :
            Plaintiff,                    :   Civ. No. 15-7314 (FLW) (LHG)
                                          :
      v.                                  :
                                          :
CITY OF LONG BRANCH et al.,               :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :


FREDA L. WOLFSON, U.S.D.J.

       Plaintiff, William Coleman (“Coleman” or “Plaintiff”), is a state prisoner confined at

South Woods State Prison, who filed a complaint alleging claims for civil-rights violations,

under 42 U.S.C. § 1983, as well as common-law torts. (Compl., ECF No. 1.) This matter is

before the Court on its own order for Coleman to show cause why the action should not be

dismissed for his failure to prosecute. (ECF Nos. 26 & 27.) As the Court has received no

response to this Order, the Complaint is dismissed.

       Coleman’s Complaint asserted claims under 42 U.S.C. § 1983 for false arrest, false

imprisonment, excessive force, failure to intervene, unlawful search, and deliberate indifference

to medical needs, as well as various tort claims. (See ECF No. 1.) In March 2017, after Coleman

had failed to file any opposition by a motion by Defendants to dismiss the action (which actually

sought summary judgment), the Court directed Coleman to inform the Court whether he intended

to proceed with the action. (ECF No. 16.) Coleman thereafter indicated that he did wish to

proceed with the action, and Magistrate Judge Lois H. Goodman directed the parties to report on

the status of discovery. (ECF Nos. 17, 18, & 20.) On August 15, 2017, Magistrate Judge

Goodman ordered the parties to complete discovery by December 15, 2017, and warned that
“[a]ny failure to comply with the deadlines set forth herein or with the rules of the court may

result in the imposition of sanctions, including dismissal of the complaint.” (ECF No. 22.)

       After discovery had closed, Defendants properly filed a motion for summary judgment in

their favor. (ECF No. 24.) Coleman filed no opposition to this motion. The Court granted

summary judgment as to all of Coleman’s claims except the claim alleging an unlawful search,

as the Court noted that a question of fact existed as to whether the defendant police officers may

have had proper consent to conduct the search. (ECF No. 26.) Noting, however, that “Coleman

never opposed Defendants’ motion, was delinquent in participating in discovery, and failed to

comply with the Magistrate Judge’s order to submit a pretrial memorandum,” the Court ordered

Coleman to show cause within 30 days why his case should not be dismissed with prejudice for

his failure to prosecute under Federal Rule of Civil Procedure 41(b), Local Civil Rule 41.1, and

the factors identified in Poulis v. State Farm Fire and Casualty Company, 747 F.2d 863 (1984).

(ECF Nos. 26 & 27.) Several months have elapsed since that Order, but Coleman has filed no

response.

       A court may sua sponte dismiss a suit based on the plaintiff’s failure to prosecute under

Federal Rule of Civil Procedure 41(b) and as an exercise of the Court’s inherent powers. Fed. R.

Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962); Knoll v. City of Allentown,

707 F.3d 406, 409 (3d Cir. 2013). As dismissal on this basis is a drastic sanction, however, the

Court, must first assess the factors identified by the Third Circuit in Poulis. Knoll, 707 F.3d at

409; Shipman v. Delaware, 381 F. App’x 162, 164 (3d Cir. 2010). The six Poulis factors are:

               (1) the extent of the party’s personal responsibility;
               (2) the prejudice to the adversary caused by the failure to meet
                   scheduling orders and respond to discovery;
               (3) a history of dilatoriness;
               (4) whether the conduct of the part or the attorney was willful or in
                   bad faith;


                                                 2
               (5) the effectiveness of other sanctions other than dismissal, which
                   entails an analysis of alternative sanctions; and
               (6) the meritoriousness of the claim or defense.

Poulis, 747 F.2d at 868 (reformatted and emphasis omitted). No single Poulis factor is

determinative, and dismissal may be appropriate even if some of the factors are not met. See

Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992).

       Addressing the Poulis factors, I find that Coleman must bear personal responsibility for

his failure to prosecute, as he is not represented by counsel and has been repeatedly warned over

the course of the litigation that he must comply with court orders and with his discovery

obligations. (See ECF Nos. 16 & 22.) I find that Defendants have suffered prejudice from

Coleman’s failures, which have resulted in case delays and potentially deprived Defendants of

the discovery they need to effectively argue their defenses. Coleman’s history of dilatoriness is

obvious from the case’s docket, from his failures to respond to motions and to the Court’s orders.

       While there is no apparent evidence demonstrating that his conduct was in bad faith, but

Coleman’s disregard for the Court’s repeated warnings suggests that he has acted willfully.

Considering the possibility of alternative sanctions, it is impossible to conceive that other

sanctions could be effective. Discovery in this case has ended and dispositive motions have been

decided; if Coleman is unable or unwilling to continue in the litigation or respond to court

orders, such as the order to submit a pretrial memorandum or the instant order to show cause,

holding a trial on his claims, without his participation, would be untenable. Finally, while the

Court denied Defendants’ motion for summary judgment as to Coleman’s unlawful-search claim

due to factual questions, this does not establish the merit of that claim, as Coleman would bear

the burden of proving these facts at a trial.




                                                  3
          Weighing the Poulis factors discussed above, I find that they clearly support dismissing

Coleman’s claims. Coleman voluntarily commenced this case, but has since neglected his duty

to prosecute it. Despite receiving repeated opportunities to litigate, Coleman has apparently

chosen to abandon his suit.

          Therefore, IT IS, on this 9th day of January 2019,

          ORDERED that the Clerk shall REOPEN this action for the purposes of considering this

issue; and it is further

          ORDERED that Plaintiff’s Complaint (ECF No. 1.) and all claims therein are

DISMISSED WITH PREJUDICE, pursuant to Federal Rule of Civil Procedure 41(b); and it is

further

          ORDERED that the Clerk shall mark this action as CLOSED; and it is further

          ORDERED that the Clerk shall serve this Memorandum and Order upon Plaintiffs by

regular U.S. mail.



                                                               /s/ Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               United States District Judge




                                                   4
